                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AMANDA JONES,                                      Case No. 15-cv-02726-TSH
                                   8                    Plaintiff,
                                                                                            ORDER DENYING MOTION FOR
                                   9             v.                                         RECONSIDERATION
                                  10     NATIONAL RAILROAD PASSENGER                        Re: Dkt. No. 203
                                         CORPORATION, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13                                          I.    INTRODUCTION
                                  14          Pending before the Court is Plaintiff Amanda Jones’s Motion for Reconsideration of the

                                  15   Court’s October 10, 2019 Order granting summary judgment in favor of Defendants. ECF No.

                                  16   203. Defendants filed an Opposition (ECF No. 207) and Jones filed a Reply (ECF No. 211).

                                  17   Having considered the parties’ positions, relevant legal authority, and the record in this case, the

                                  18   Court DENIES Jones’s motion for the following reasons.

                                  19                                          II.   BACKGROUND
                                  20          The Court summarized the facts in its October 10, 2019 order granting Defendants’ motion

                                  21   for summary judgment (the “Order”):

                                  22                  On August 25, 2014, Plaintiff Amanda Jones, then a resident of
                                                      Chicago, was in Santa Cruz to attend a three- to four-day research
                                  23                  conference for her PhD program. At some point during the day, Jones
                                                      took the AMTRAK Highway 17 Express Bus #2310 (the “Hwy 17
                                  24                  Bus” or “Bus #2310”), from Santa Cruz to San Jose. The bus was
                                                      operated by Santa Cruz Metropolitan Transit District (“SCMTD”) in
                                  25                  contract with the National Railroad Passenger Corporation
                                                      (“AMTRAK”). At that time, Jones was traveling with a motorized
                                  26                  scooter because she was recovering from knee surgery and wanted to
                                                      avoid walking long distances and on hills. Jones boarded the bus with
                                  27                  her scooter. Once onboard, the coach operator, Sergio Gonzalez, tried
                                                      to help Jones secure her scooter in place using securement equipment
                                  28                  on the bus. Jones attempted to suggest a method of securing the
                                                      device that was different from the method Gonzalez was using.
                                   1                  Gonzalez insisted that he knew how to secure the device and used his
                                                      own method. After attempting to secure Jones's scooter, Gonzalez
                                   2                  proceeded to start the drive from Santa Cruz to San Jose. Jones
                                                      remained seated on her scooter while on the bus.
                                   3
                                                      At some point during the journey to San Jose, the scooter (with Jones
                                   4                  on it) fell over, and Jones fell to the floor. Gonzalez stopped the bus,
                                                      and with the help of another passenger, helped Jones and her scooter
                                   5                  off the floor. Gonzalez called his road supervisor and dispatch to
                                                      report the accident. Dispatch contacted emergency services, which
                                   6                  arrived on the scene. Jones declined assistance from emergency
                                                      services, and the bus continued to San Jose.
                                   7

                                   8   2019 WL 5087594, at *1 (N.D. Cal. Oct. 10, 2019) (citations to the record omitted).

                                   9          In her Third Amended Complaint (“TAC”) Jones asserted five claims against Defendants:

                                  10   a violation of the Americans with Disabilities Act (“ADA”) by AMTRAK; a violation of the ADA

                                  11   by SCMTD; a violation of section 504 of the Rehabilitation Act of 1973 by both Defendants; a

                                  12   violation of the California Unruh Civil Rights Act by both Defendants; and a negligence claim
Northern District of California
 United States District Court




                                  13   against both Defendants. Jones sought declaratory judgment stating that Defendants had violated

                                  14   her rights under the ADA and under the Unruh Act; injunctive relief; damages under the two civil

                                  15   rights statutes, and a trebling of those damages pursuant to California Civil Code § 3345; damages

                                  16   for negligence; and fees and costs.

                                  17          The parties filed cross motions for summary judgment, and the Court granted summary

                                  18   judgment in favor of Defendants. The Court found that Jones had shown only a hypothetical—not

                                  19   a realistic—possibility that she would use the same bus system she was using during the

                                  20   underlying incident. It found that Jones had also failed to show that, even if she used the same

                                  21   system, she would encounter the same type of incident she did before. Thus, the Court determined

                                  22   Jones had no standing to pursue, and was not entitled to, injunctive relief. The Court found

                                  23   declaratory relief was inappropriate because there was no ongoing relationship between Jones and

                                  24   Defendants warranting that type of relief. Because Jones was not entitled to injunctive or

                                  25   declaratory relief, the only remaining relief Jones sought was for damages under the civil rights

                                  26   statutes. The Court found that to obtain compensatory damages under the ADA or Rehabilitation

                                  27   Act, Jones had to show intentional discrimination, and that under the Unruh Act she had to prove

                                  28   either a violation of the ADA or intentional discrimination. The Court found Jones had not put
                                                                                         2
                                   1   forward evidence showing Defendants failed to provide reasonable accommodation (a violation of

                                   2   the ADA) let alone intentional discrimination. The Court found that without a showing of

                                   3   intentional discrimination, Jones would not be entitled to compensatory damages even if she had

                                   4   shown a violation of the ADA or Rehabilitation Act. The Court also found that since Jones had

                                   5   not shown a violation of the ADA, nor any evidence of intentional discrimination, she could not

                                   6   show a violation of the Unruh Act. Summary judgment was appropriate on the statutory counts.

                                   7          Regarding Jones’ negligence claim, the Court found it failed to the extent it relied on

                                   8   breaches of the ADA, the Rehabilitation Act, or the Unruh Act. The Court found the claim also

                                   9   failed to the extent it was premised on an allegation that Gonzalez was speeding, as Jones raised

                                  10   no genuine issue as to whether Gonzalez was speeding.

                                  11                                       III.   LEGAL STANDARD
                                  12          Trial courts have inherent power to reconsider, set aside, or amend interlocutory orders at
Northern District of California
 United States District Court




                                  13   any time prior to entry of a final judgment. Fed. R. Civ. P. 54(b). Motions for reconsideration are

                                  14   disfavored and “should not be granted, absent highly unusual circumstances, unless the district

                                  15   court is presented with newly discovered evidence, committed clear error, or if there is an

                                  16   intervening change in the controlling law.” McDowell v. Calderon, 197 F.3d 1253, 1254 (9th Cir.

                                  17   1999) (per curiam) (internal quotation and citation omitted). Furthermore, “[a] motion for

                                  18   reconsideration ‘may not be used to raise arguments or present evidence for the first time when

                                  19   they could reasonably have been raised earlier in the litigation.’” Marlyn Nutraceuticals, Inc. v.

                                  20   Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009) (quoting Kona Enters., Inc. v.

                                  21   Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000)).

                                  22          The Northern District of California also has local rules governing motions for

                                  23   reconsideration. Under Civil Local Rule 7-9, a party must seek leave to file a motion for

                                  24   reconsideration before judgment has been entered. Civ. L.R. 7-9(a). Moreover, a motion for

                                  25   reconsideration may be made on three grounds: (1) a material difference in fact or law exists from

                                  26   that which was presented to the court, which, in the exercise of reasonable diligence, the moving

                                  27   party did not know at the time of the order for which reconsideration is sought; (2) the emergence

                                  28   of new material facts or a change of law; or (3) a manifest failure by the court to consider material
                                                                                         3
                                   1   facts or dispositive legal arguments. Civ. L.R. 7-9(b). The moving party may not reargue any

                                   2   written or oral argument previously asserted to the court. Civ. L.R. 7-9(c).

                                   3                                            IV.   DISCUSSION
                                   4   A.     Jones’ Compliance with Rule 7-9(a)
                                   5          Defendants’ object that Jones did not request leave from the Court pursuant to Local Rule

                                   6   7-9(a) before filing her Motion for Reconsideration. In this case, judgment has been entered and

                                   7   was entered concurrently with the Court’s Order granting summary judgment. Accordingly, to the

                                   8   extent Rule 7-9(a) applies in these circumstances, the Court will excuse any non-compliance with

                                   9   it.

                                  10   B.     Jones’ Statutory Claims
                                  11          1.      Injunctive Relief
                                  12          As a preliminary point, Jones takes issue with the Court’s finding that there wasn’t a
Northern District of California
 United States District Court




                                  13   realistic likelihood of her again using SCTMD’s bus system. She contends that Defendants did

                                  14   not argue whether she had shown a likelihood of using the same system again, that they only

                                  15   argued she did not have standing because she only complained of one incident. She asserts that

                                  16   she therefore did not have occasion to brief the issue or provide a declaration regarding that issue.

                                  17   Jones assertion is implausible.

                                  18          In their Motion for Summary Judgment, it is true that Defendants argued that “the facts as

                                  19   they existed when the plaintiff filed the complaint involved a single incident. A single incident

                                  20   does not rise to the level of a real and immediate threat of repeated injury in the future.” ECF No.

                                  21   175, at 9. That is an accurate recitation of the law. But then immediately after, Defendants

                                  22   asserted that Jones “is now a resident of Los Angeles . . . . She traveled to Santa Cruz on this one

                                  23   occasion when her incident occurred,” and that “[t]he only other bus-related incident she has

                                  24   referenced occurred after her complaint was filed and involved a different bus company and a

                                  25   different location.” Id. Defendants continued—quoting Midgett v. Tri-County Metro. Transp.

                                  26   Dist., 254 F.3d 846, 850 (9th Cir. 2001)—“plaintiff’s evidence establishes, at most, ‘several

                                  27   frustrating, but isolated,’ incidents. ‘It does not, however, support an inference that Plaintiff faces

                                  28   a real and immediate threat of continued, future violations of the ADA in the absence of injunctive
                                                                                          4
                                   1   relief’ . . . .” Id. (emphasis in original). The obvious logic of Defendants’ argument was that

                                   2   Jones could not show an immediate threat of “future violations” in part because she would not be

                                   3   using the same bus system, and thus exposing herself to the same “threat of continued, future

                                   4   violations.”

                                   5          Jones also argues that she testified at her deposition that she would travel on AMTRAK

                                   6   again in the future. She cites to a portion of her transcript wherein she testified, in part, that she

                                   7   would “travel on Amtrak again” “[a]s an absolute last resort for something that I have to

                                   8   absolutely be at. I’d rather drive.” Decl. of Carla D. Aikens in Supp. of Pl.’s Mot. for

                                   9   Reconsideration (“Aikens Decl.”) ¶ 3, Ex. B (“Jones Dep.”) 276:25-277:13, ECF No. 204.

                                  10   However, that argument fails for three reasons. First, Jones was testifying about “Amtrak,” and

                                  11   her testimony in the pages leading up to this quote makes clear that she understands Amtrak to be

                                  12   an umbrella term that refers to various bus and train systems; this testimony is not specific to
Northern District of California
 United States District Court




                                  13   SCMTD’s bus system. Second, her testimony was that she was not likely to take Amtrak again; it

                                  14   was “an absolute last resort.” And third, Jones did not present that testimony in her motion for

                                  15   summary judgment or opposition to Defendants’ motion, even though it was available to her at the

                                  16   time. Thus, it was not before the Court for consideration and cannot form a ground for

                                  17   reconsideration.

                                  18          Jones also submits a new declaration in which she references a training program hosted by

                                  19   the Center for Collaborative Research for an Equitable California at the University of California

                                  20   Santa Cruz. She asserts that, “I have plans to go back as often as I can, once I am able to utilize

                                  21   public transport, including the Santa Cruz Metro Transit District bus system.” Decl. of Amanda

                                  22   Jones, ECF No. 203-2. This is also evidence presented (indeed, created) for the first time with the

                                  23   Motion for Reconsideration, when it could have been presented earlier in the litigation. It also

                                  24   cannot form the grounds for a motion to reconsider. Even considering it, however, Jones does not

                                  25   assert she now participates in any opportunities at the Center or in Santa Cruz. Jones asserts only

                                  26   that she has plans to go back as often as she can. This is not a real and immediate threat that

                                  27   Jones’ will be injured while on the same transportation system. See Lujan v. Defenders of

                                  28   Wildlife, 504 U.S. 555, 564 (1992) (“Such ‘some day’ intentions -- without any description of
                                                                                           5
                                   1   concrete plans, or indeed even any specification of when the some day will be -- do not support a

                                   2   finding of the ‘actual or imminent’ injury that our cases require.”); id. at 564, n. 2 (“Although

                                   3   ‘imminence’ [of injury] is concededly a somewhat elastic concept, it . . . has been stretched

                                   4   beyond the breaking point when, as here, the plaintiff alleges only an injury at some indefinite

                                   5   future time, and the acts necessary to make the injury happen are at least partly within the

                                   6   plaintiff’s own control.”).

                                   7          Finally, Jones presents testimony from her deposition regarding an alleged incident she had

                                   8   while taking a bus from Los Angeles to Oakland, while in a wheelchair. Jones Dep. 271:9-13. In

                                   9   its Order, the Court found Jones had not presented enough facts (time, location, which bus, what

                                  10   operator, etc.) regarding that incident to make it probative for purposes of standing for injunctive

                                  11   relief. According to the testimony, that alleged incident occurred at least a year before the parties

                                  12   moved for summary judgment, and yet Jones presents that testimony to the Court now for the first
Northern District of California
 United States District Court




                                  13   time. Thus, again, it cannot form a ground for reconsideration. Additionally, the testimony relates

                                  14   to an alleged incident Jones had on a bus she took from Union Station in Los Angeles to a train or

                                  15   light rail station in Oakland. It does not concern any difficulties Jones had using an SCMTD bus,

                                  16   or any transportation services in or out of Santa Cruz. And while Jones testified that she ‘guessed’

                                  17   that the bus was an AMTRAK-licensed bus, Jones Dep. 273:17-20, she did not testify as to any

                                  18   more specific information about which bus, she’s introduced no evidence that the bus was licensed

                                  19   by AMTRAK, and she apparently attempted no discovery concerning that alleged incident. That

                                  20   testimony therefore amounts to: Jones took some bus, that may or may not have been connected to

                                  21   AMTRAK, but was not operated by SCMTD (SCMTD doesn’t operate buses out of Los Angeles,

                                  22   see https://www.scmtd.com/en/routes/schedule/map, last visited on January 9, 2020), on some date

                                  23   from Los Angeles to Oakland. It does nothing to show failures by Defendants to operate their

                                  24   transportation services in compliance with the ADA.

                                  25          In sum, even the newly presented evidence taken together with the old still shows a single

                                  26   incident Jones had on a bus operated by SCMTD. With these facts, the Court refers again to

                                  27   Midgett, 254 F.3d at 850, where the Ninth Circuit wrote:

                                  28                  Plaintiff’s evidence establishes several frustrating, but isolated,
                                                                                         6
                                                       instances of malfunctioning lift service on Tri-Met. The evidence also
                                   1                   shows that, unfortunately, a few individual Tri-Met operators have
                                                       not treated passengers as they are required and are trained to do.
                                   2                   Under the regulations, these occasional problems do not, without
                                                       more, establish a violation of the ADA. At most, the evidence shows
                                   3                   past violations of the ADA. It does not, however, support an inference
                                                       that Plaintiff faces a real and immediate threat of continued, future
                                   4                   violations of the ADA in the absence of injunctive relief.
                                   5   Even with Jones’ newly presented evidence, which cannot in any event form a ground for

                                   6   reconsideration because she had it at her disposal before, she still fails to show a likelihood that

                                   7   she will use the same services of Defendants, or—importantly—a realistic threat of future harm

                                   8   even if she did. Jones is not entitled to injunctive relief.

                                   9           2.      Potential Violations of the ADA
                                  10           Regarding the issue of training, Jones continues to cherry pick the same passages from

                                  11   witnesses’ testimony. She sets forth no new legal argument. For example, she continues to rely

                                  12   on a portion of Gonzalez’s testimony where he replied “No” when asked if he had had training “on
Northern District of California
 United States District Court




                                  13   scooters specifically.” Mot. 8 (quoting Aikens Decl. ¶ 3, Ex. C (“Gonzalez Dep.”) 28:6-8, ECF

                                  14   No. 204-3). However, as the Court noted in its Order, Gonzalez later clarified that he had been

                                  15   trained on “regular scooters,” just “not really on this – on this particular scooter with the real small

                                  16   tires --”:

                                  17                   Q: You said you’ve never been trained on how to secure scooters on
                                                       the bus?
                                  18                   A: No. Secure, but not that kind -- not that kind of small -- small
                                                       scooter.
                                  19                   Q: So this particular scooter you haven’t had training on?
                                                       A: On that particular scooter, no. We do on those regular scooters.
                                  20                   Q: Uh-huh.
                                                       A: But not really on this -- on this particular scooter with the real small
                                  21                   tires and --
                                                       Q: Okay.
                                  22

                                  23   See 2019 WL 5087594, at *6 (N.D. Cal. Oct. 10, 2019) (quoting Decl. of Carla D. Aikens in Supp.

                                  24   of Pl.'s Mot. for Partial Summ. J. ¶ 4, Ex. D. at 30:21-31:6, ECF No. 176-3). Jones herself also

                                  25   cites word-for-word (but then ignores) additional portions of Gonzalez’s deposition where he

                                  26   testified that he had been taught on “regular scooters,” but “not that type with the small tires, like I

                                  27   said.” Aikens Decl. ¶ 4, Ex. C, Gonalez Decl. 33:2-11. The fact remains that Jones has not

                                  28   produced evidence that Gonzalez was not trained on scooters, but only that he was not trained on
                                                                                           7
                                   1   her particular scooter, which scooter was not intended to be ridden on a bus. The Court found—

                                   2   and Jones has provided no contrary legal authority on this point—that the relevant regulations did

                                   3   not require training drivers on securing every single mobility device available. It thus found, and

                                   4   still finds, that Jones has submitted no evidence showing that Defendants’ failed to train its drivers

                                   5   in compliance with the relevant regulations.

                                   6          Jones asserts that, “five years after Plaintiff’s incident, Defendants’ buses are still not

                                   7   properly equipped to safely transport three-wheeled devices such as hers.” Mot. 7. She cites no

                                   8   foundation for this proposition, and so it does not warrant discussion. She also asserts that the

                                   9   Court “made clear” it did not believe it was necessary for Defendants to provide mechanisms to

                                  10   safely secure mobility devices. But that is not an accurate reading of the Court’s Order. Nowhere

                                  11   did the Court imply that it was unnecessary for Defendants to provide proper securement

                                  12   equipment for securing mobility devices; rather, Jones provided no credible evidence that
Northern District of California
 United States District Court




                                  13   Defendants had not. The Court also noted that the regulation Jones relied on prohibits movement

                                  14   of a mobility aid to two inches when the mobility aid is secured “in accordance with

                                  15   manufacturer’s instructions,” 49 C.F.R. 38.23(d)(5), but that owner’s manual for Jones’ scooter

                                  16   clearly stated, “WARNING – Do not sit in your scooter while in a moving vehicle.” Thus, the

                                  17   tipping of Jones’ scooter was not evidence that Defendants had failed to comply with securement

                                  18   standards. Jones takes issue with the Court’s analysis on this point and argues “it is not clear what

                                  19   the legal basis is for utilizing the owner’s manual as a basis to defeat liability.” The legal basis is

                                  20   the text of the regulation, which the Court discussed in its Order. To read it as Jones would have it

                                  21   would mean striking from it: “When the wheelchair or mobility aid is secured in accordance with

                                  22   manufacturer’s instructions . . . .” The fact remains that, according to the manufacturer’s

                                  23   instructions for Jones’ scooter, the scooter should not have been used in a moving vehicle.1 Jones

                                  24   provided no other evidence that Defendants failed to provide adequate securement equipment at

                                  25   the time of her incident, or any other.

                                  26
                                  27   1
                                         Jones asserts that “there is evidence that all mobility assistive devices . . . have the same garden-
                                  28   variety manufacturer disclaimers.” Mot. 10. Yet she has never introduced such evidence and
                                       there is none in the record.
                                                                                          8
                                   1          Finally, Jones writes that, “while the Magistrate Judge suggested merely that [Gonzalez]

                                   2   did not have [an operator’s] handbook, [Gonzalez] made clear that no one had a handbook because

                                   3   they had not been written.” Mot. 9. She cites to Gonzalez’s testimony that “they starting to write

                                   4   on” an operator’s handbook. Gonzalez Dep. 28:9-15. The difference Jones articulates is

                                   5   immaterial: Jones still fails to explain how drivers not receiving an operator’s handbook would

                                   6   automatically translate into a failure to train under the relevant regulations—she points to no rule

                                   7   or regulation which states: “Adequate training must include an operator’s manual.” At the same

                                   8   time, Jones has not challenged the accuracy of Gonzalez’s training records, which show mobility

                                   9   device training, or his assertions in his declaration regarding his annual training.2

                                  10   C.     Jones’ Negligence Claim
                                  11          Jones begins by asserting that the Court held that her negligence claim failed because her

                                  12   complaint discussed a train, train tracks, and a train signal system at certain portions. She points
Northern District of California
 United States District Court




                                  13   out that Defendants “are clearly aware that the negligence claim involves a bus” and “should not

                                  14   be permitted to avoid liability if a simple edit would make her complaint comport with all other

                                  15   pleadings and evidence in this case.” Mot. 5. Jones reads too much into that portion of the

                                  16   Court’s Order, which plainly states that the negligence claim “fails to the extent it references

                                  17   trains, train tracks, or train systems.” (emphasis added). The Court included that language in its

                                  18   order because of the numerous references to trains and train tracks in the Third Amended

                                  19   Complaint and because all of the evidence on summary judgment concerned an incident that

                                  20   occurred on a bus, not a train. It is indeed clear that Jones believes Defendants are liable because

                                  21   of Gonzalez’s negligent conduct on a bus, which is why the Court found her negligence claim

                                  22   failed to the extent Jones repeatedly asserted liability connected with a train or train travel.3

                                  23          Jones also misreads the Court’s findings vis-à-vis whether the bus was speeding. The

                                  24   Court did not disregard Jones’ testimony and accept as fact Gonzalez and another passenger’s

                                  25
                                       2
                                  26     Jones challenges those assertions, but does so by selectively quoting his testimony, as discussed
                                       above. Thus, she doesn’t genuinely dispute them.
                                  27
                                       3
                                         E.g.: “Failing to provide adequate equipment to safely transport [sic] Failing to properly
                                       maintain and/or repair the railroad tracks/track system in question;” “Failing to properly inspect,
                                  28   maintain, and repair the signal system associated with the train and train tracks in question.” TAC
                                       ¶ 78.
                                                                                          9
                                   1   testimony that the bus was not speeding. The Court quoted Jones’ deposition wherein she

                                   2   testified: “I can’t – you know, I couldn’t see the speedometer, but I did feel like we were moving

                                   3   at a rather rapid pace, especially when we hit the curve, and everybody got jostled around.” 2019

                                   4   WL 5087594, at *10. And Jones also testified that she was reading right before the accident, Decl.

                                   5   of Robert G. Howie in Supp. of Defs.’ Mot. for Summ. J. (“Howie Decl.”) ¶ 5, Ex. C at 44:14-

                                   6   45:11, ECF No. 175-3, and that she “had the impression that the bus was going fast,” id. at 37:8-

                                   7   13, but that “I couldn’t tell you how fast it was going. I just know it felt like we maybe shouldn’t

                                   8   be going so fast,” Howie Decl. ¶ 6, Ex. D at 277:18-22, ECF No. 175-3 (emphasis added). The

                                   9   Court found that Jones’ testimony alone, without any (other) evidence that the bus was speeding,

                                  10   did not raise a genuine question as to whether it was.4 See Villiarimo v. Aloha Island Air, Inc.,

                                  11   281 F.3d 1054, 1061 (9th Cir. 2002) (“A fact issue is genuine if the evidence is such that a

                                  12   reasonable jury could return a verdict for the nonmoving party. However, this court has refused to
Northern District of California
 United States District Court




                                  13   find a genuine issue where the only evidence presented is uncorroborated and self-serving

                                  14   testimony.”) (citations and internal quotations omitted); Anderson v. Liberty Lobby, Inc., 477 U.S.

                                  15   242, 251 (1986) (“[T]here is no issue for trial unless there is sufficient evidence favoring the

                                  16   nonmoving party for a jury to return a verdict for that party. If the evidence is merely

                                  17   colorable, or is not significantly probative, summary judgment may be granted. . . . [S]ummary

                                  18   judgment should be granted where the evidence is such that it would require a directed verdict for

                                  19   the moving party.”) (citations and internal quotations omitted).

                                  20          In her Motion for Reconsideration, Jones presses the argument that Defendants should not

                                  21   have transported her at all unless she was appropriately secured in her scooter, and that by

                                  22   transporting her unsecured they were negligent. Mot. 6. In her motion for summary judgment,

                                  23   Jones made clear that her negligence claim was based on “duties defined by” the statutes and

                                  24   regulations:

                                  25                  Plaintiff’s argument for partial summary judgment against SCMTD
                                                      on the [statutory claims] apply equally to her negligence claim against
                                  26
                                  27   4
                                        The Court did mention the testimony of Christian Nieto and the declaration of Gonzalez.
                                  28   However, it did not accept as fact those opinions, and even without them Jones failed to raise a
                                       genuine question as to whether the bus was going the appropriate speed.
                                                                                        10
                                                      SCMTD. . . . As discussed above, SCMTD had several duties defined
                                   1                  by Title II of the ADA, the Rehabilitation Act, and applicable
                                                      regulations (e.g. 49 C.F.R. §§ 37.123, 38.23), and it breached its
                                   2                  duties through the acts and omissions described above. These
                                                      breaches are of course the proximate causes of Plaintiff’s injuries,
                                   3                  and thus, Plaintiff requests partial summary judgment on her
                                                      negligence claims against SCMTD.
                                   4

                                   5   Mot. for Partial Summ. J. 23-24, ECF No. 176 (emphasis added); see also Pl.’s Opp’n to Def.’s

                                   6   Mot. for Summ. J. 15-16, ECF No. 188 (“Plaintiff has provided ample evidence of Defendants’
                                   7   negligence by the many violations of federal access regulations in transporting Plaintiff . . . .”);
                                   8   Pl.’s Reply to Mot. for Reconsideration 4, ECF No. 211 (“The driver did not follow this basic
                                   9   training in this instance, establishing a violation of the ADA, Rehab Act, Unruh (per Cal. Civ.
                                  10   Code 51(f)), and also establishing SCMTD’s duty that was breached under a negligence theory.”)
                                  11   (emphasis added). Contrary to Jones’ arguments, however, the Court found that “[t]here is no
                                  12   evidence that Defendants failed to train Gonzalez . . . in compliance with those acts, or any
Northern District of California
 United States District Court




                                  13   evidence that Defendants failed to provide adequate equipment to offer safe transport to Jones.”5
                                  14   In other words, it found no evidence of a breach by Defendants of any duties defined by the ADA
                                  15
                                       or other statutes.6 To the extent Jones argues that a ‘duty not to transport’ arises from the ADA
                                  16

                                  17   5
                                         Jones cites the testimony of another passenger, Nieto, who she claims “stated on two occasions
                                  18   during his deposition that the straps were loose and not secured.” Aikens Decl. ¶ 2, Ex. A, Nieto
                                       Dep. 38:19-24; 56:9-13. However, Jones left out that Nieto also testified that Gonzalez asked
                                  19   Jones to “move to a safer area, as you would call it, on the disabled people chairs that they have
                                       next to him, and she denied,” saying that “she wanted to be on the scooter,” Nieto Dep. 38:25-
                                  20   39:6, and that Gonzalez tightened the straps “as much as he could” and did actually strap the
                                       scooter down, initially, before Jones fell, id. 56:14-57:6. (Nieto also opined that the straps
                                  21   appeared too loose because the scooter was too small, id. at 39:7-16, and that Jones, “was the first
                                       time I’ve seen a scooter person [on a bus]; so that was pretty unusual,” id. at 56:1-8.)
                                  22
                                       6
                                         Additionally, even if Jones had shown a violation of the ADA, multiple courts have held that “a
                                       violation of the ADA anti-discrimination provisions cannot” support a claim for negligence. M.R.
                                  23   v. Tajdar, 2018 WL 6050888, at *6 (D. Md. Nov. 19, 2018) (citing two cases from the same
                                       district); id. at 7 (“A claim based on a violation of a statute or regulation designed to protect an
                                  24   individual from physical harm falls squarely within the range of negligence claims. . . . A
                                       negligence claim based on a violation of an anti-discrimination statute does not.”); Hunter v.
                                  25   District of Columbia, 64 F. Supp. 3d 158, 189 (D.D.C. Aug. 14, 2018) (“Multiple courts have
                                       found that the ADA is not a public safety statute for purposes of the negligence per se doctrine.”)
                                  26   (citing, inter alia, McCree v. Se. Pa. Transp. Auth., 2009 WL 166660, at *12 (E.D. Pa. Jan. 22,
                                       2009) (“[A] violation of an ADA regulation may not be used as evidence of negligence per se in a
                                  27   personal injury action like this one.”); White v. NCL Am., Inc., 2006 WL 1042548, at *5 (S.D. Fla.
                                       Mar. 8, 2006) (“Because the ADA was not designed to protect those with disabilities from
                                  28   personal injuries, Plaintiff is unable to state a claim for per se negligence.”)); Pena v. H.E. Butt
                                       Grocery Co., 2005 WL 2277500, at *2 (S.D. Tex. Aug. 22, 2005) (“Further, the ADA’s private
                                                                                            11
                                   1   and regulations, the Court notes again that 49 C.F.R. § 37.165 reflects “a mandate to use best
                                   2   efforts to restrain or confine the wheelchair to the securement area. The entity does the best it can,
                                   3   given its securement technology and the nature of the wheelchair.” 49 C.F.R. § 37.123, App. D
                                   4   (emphasis added). Put another way, the statute does not mandate perfect service. Jones’ argument
                                   5   that Defendants somehow violated the ADA because they didn’t call for back-up transportation is
                                   6   not supported by law or the facts: whether or not SCMTD has its own policies specifying when a
                                   7   driver should call for back-up (which might be more generous than what the law requires), the
                                   8   regulations require only that a service provider use best efforts to secure a disabled passenger, and
                                   9   the evidence does not reflect that Gonzalez failed to do so.
                                  10                                           V.    CONCLUSION
                                  11          For the reasons stated above, the Court DENIES Jones’ motion.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: January 21, 2020

                                  15
                                                                                                      THOMAS S. HIXSON
                                  16                                                                  United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       cause of action is limited to civil suits by disabled individuals to enforce the provisions of the
                                  27   ADA, including equitable relief to enforce compliance with its accessibility standards, but is not a
                                       strict liability federal tort claim. Hence, the ADA was merely designed to protect disabled
                                  28   individuals against discrimination, and neither the negligence cause of action nor the money
                                       damages sought by Plaintiff are available for non-compliance with UFAS or the ADA.”).
                                                                                           12
